                     Case 1:20-cv-07730-AT Document 16 Filed 12/16/20 Page 1 of 2




                                                                                              12/16/2020
  Connell Foley LLP                                                                                 gg y
  888 7th Avenue, 9th Floor                                                                      Associate
  New York, NY 10106                                                            EHaggerty@connellfoley.com
  P 973.535.0500 F 973.535.9217




                                                           December 15, 2020

            VIA E.C.F.
            Hon. Analisa Torres, District Judge
            United States District Court
            500 Pearl Street
            New York, New York 10007-1312
            Torres_nysdchambers@nysd.uscourts.gov

                  Re:    Wausau Underwriters Insurance Company v. Hector Lopez and Cruz
                         Orlando Raphael Santiago
                         Civil Action No.: 1:20-cv-7730

            Dear Judge Torres:

                    My office represents Plaintiff, Wausau Underwriters Insurance Company
            (“Wausau”), with regard to the above-referenced matter. This case is scheduled for an
            Initial Pretrial Conference before Your Honor on December 22, 2020 at 10:20 a.m. I
            write to request an adjournment of that conference and related submission deadlines.
            This is the second listed date of the conference, and there has been one previous
            adjournment request by my office due to issues serving the defendants.

                   On November 4, 2020, Defendant Hector Santiago (“Santiago”) was served with
            the Summons and Complaint. He has failed to file an answer or otherwise respond to
            the Complaint, and on December 15, 2020, I submitted a request for a certificate of
            default.

                   On November 11, 2020, counsel for the second Defendant, Cruz Orlando
            Raphael Lopez (“Lopez”), agreed to accept service on behalf of his client. However,
            counsel has not returned the signed waiver of service form despite numerous telephone
            and email requests. Counsel has also not filed an answer or otherwise responded to
            the Complaint on behalf of Lopez. Therefore, I have resumed efforts to personally
            serve Lopez. If those efforts are unsuccessful, I intend to move before this Court for an
            order permitting service by alternative means. Based on the foregoing circumstances, I
            respectfully submit that good cause exists to adjourn the initial conference and extend
            the time period for service upon this Defendant pursuant to Fed. R. Civ. P. 4(m).




5730685-1
               Case 1:20-cv-07730-AT Document 16 Filed 12/16/20 Page 2 of 2

December 15, 2020
Page 2



       Due to the default of Santiago and the state of service on Lopez, additional time
is required before the Initial Pretrial Conference can proceed. By way of a more
detailed explanation, Wausau filed its Complaint against Defendants on September 18,
2020, and the Court issued Summonses to Defendants on September 21, 2020. The
Summons, Complaint, and a Notice of Lawsuit and Request to Waive Service of a
Summons form were sent to each Defendant at their last known addresses on
September 25, 2020. These documents were also sent to the attorneys representing
Defendants in related Underinsured Motorist (“UIM”) arbitrations. The parties did not
return the Waiver of Service forms within the requested 35 days, and Wausau
forwarded the Summonses and Complaints to a process server on November 3, 2020.
Santiago was successfully served on November 4, 2020. Lopez has not been
personally served to date due to a defective address on the first service attempt. On
November 11, 2020, counsel for Santiago in the related UIM arbitration agreed to
accept service on his behalf. On December 14, 2020, I forwarded the Summons and
Complaint to a process server for a second attempt at personal service on Lopez and
await those results.

       Wausau has been diligent in attempting to serve the parties. However, additional
time is required to allow the remaining defendant to respond to the Complaint and to
engage in discussions in anticipation of an Initial Pretrial Conference. Based on the
foregoing, I respectfully request that the December 22, 2020 conference be adjourned.


                                               Respectfully submitted,


                                               /s/ Evan D. Haggerty

                                               Evan D. Haggerty

EDH/

cc:         Via Email and U.S. Mail         GRANTED. The conference scheduled for December 22,
            Marco R. Caridi, Esq.           2020 is ADJOURNED to January 26, 2021, at 10:00
            Law Offices of Caridi, P.C.     a.m. By January 19, 2021, the parties shall submit their
            9809 4th Avenue
            Brooklyn, New York 11209
                                            joint letter and case management plan.
            mrcaridi@aol.com
                                            SO ORDERED.
            Elias Khalife, Esq.
            Roth & Khalife, LLP             Dated: December 16, 2020
            233 Broadway, Suite 2220               New York, New York
            New York, New York 10279
            ek@rothandkhalife.com

5730685-1
